DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/12/2020 have been entered and fully considered.  Claims 1-14 are pending and examined herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/053064 A1 (“Ahn” – EP 3203565 A1 cited herein as an English language equivalent).
Regarding claims 1, 6-9, and 11-12, Ahn discloses a composition for a gel polymer electrolyte (Abstract).  The composition comprises an oligomer, an additive ([0072], [0074], [0079], [0090]-[0091]), a polymerization initiator ([0086]-[0089]), and a non-aqueous solvent ([0074]-[0078]).
Ahn discloses the oligomer is represented by Formula 7b:

    PNG
    media_image1.png
    219
    1276
    media_image1.png
    Greyscale

wherein k is an integer of 1 to 200, and m is an integer of 1 to 30, and r is an integer of 1 to 400 ([0051]).  In Example 2, the oligomer has a molecular weight of 8,500 and a molar ratio of unit A (corresponding to the acrylate):unit B (corresponding to the amide):unit C (corresponding to the oxyalkylene):unit D (corresponding to the siloxane) is 2:30:26:44 ([0116]).  This anticipates the claimed Formula 1, Formula A-5, and Formula 1-5.
Ahn discloses the composition comprises an additive of TMSPa (tris(trimethylsilyl)phosphate), TMSPi (tris(trimethylsilyl)phosphite), TFEPa (trifluoroethyl phosphate), TFEPi (trifluoroethyl phosphite), LiBOB (lithium bis(oxalato)borate), LiODFB (lithium difluoro(oxalate)borate), SN (succinonitrile), AdN (adiponitrile) ([0079], [0091]), lithium bis(trifluoromethanesulfone)imide, LiBF4 (lithium tetrafluoroborate) ([0072]), or nitrile ([0074]).
Regarding claims 2-5, Ahn discloses the composition of claim 1.  It is noted that claim recites the components of the group of additives in the alternative (i.e. “the additive includes at least one compound selected from the group consisting of…”) and the instant claims further specify members of the group (e.g. “the imide-based compound comprises…”) but the instant claims do not specifically require particular members of the group to be present.  Because Ahn discloses specific members of the phosphate-based compound group and nitrile-based compound group, it is not necessary to further address the specific compounds recited in the instant claims.  The structure required by the instant claims is met by Ahn.
Regarding claims 13-14, Ahn discloses the composition of claim 1.  Ahn further discloses a gel polymer electrolyte prepared using the composition (Abstract) and a lithium secondary battery comprising an electrode assembly formed of a positive electrode, a negative electrode, a separator disposed between the positive electrode and the negative electrode, and the gel polymer electrolyte ([0094]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/053064 A1 (“Ahn” – EP 3203565 A1 cited herein as an English language equivalent).
Regarding claim 10, Ahn discloses the composition of claim 1.  Ahn discloses the composition comprises a lithium salt of LiBF4 (“additive”) and teaches the lithium salt may be included in an amount of 10 wt% to 50 wt% based on a total amount of the oligomer and a polymerization initiator ([0072]-[0073]).  Furthermore, Ahn teaches the oligomer is included in an amount of 0.5 wt% to 20 wt% based on a total weight of the composition for a gel polymer electrolyte ([0084]) and the polymerization initiator is used in an amount of 0.01 wt% to 2 wt% based on a total amount of the oligomer ([0089]).  Combining these teachings, the amount of LiBF4 disclosed by overlaps Ahn overlaps the amount of the instant claim.  The claimed amount would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the amount disclosed by Ahn overlaps the amount as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727